DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf analysis assistance apparatus comprising the limitations required by independent claims 1, 5 and 6.  Specifically, independent claims are directed to the apparatus, method performed by the apparatus and non-volatile and non-transitory computer-readable storage medium program, each requiring the apparatus.  The apparatus comprises an input/output unit, first and second memory connected to a microprocessor.  The microprocessor determines an optimal solution for the player on each golf hole from a tee shot to a final putt and a route to the optimal solution so that a target score is achieved. The solution and route is outputted to the input/output unit. The optimal solution, which is based on a target score and attribute data, and the route are particularly defined. The input/output unit further includes a display screen controlled by the microprocessor. A prescribed plan view, trajectory of the route and display area are each displayed. The golfer/user uses the information determined by and displayed by the apparatus to improve their score when playing the golf hole. One having ordinary skill in the art would not have found it obvious to modify a traditional golf analysis or caddie system in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See McCreary et al. (US Pub. No. 2005/0227791) and Penn et al. (US Pub. No. 2015/0126308).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711